[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
While General Statutes Section 12-118 provides that the pendency of an appeal from a municipal tax assessment shall not suspend an action by the city to collect from 75% to 90% of the tax assessed, the amount of the debt in an action to foreclose on a tax lien is not fixed until the appeal is decided. Section 12-118 contemplates a swift resolution of such tax appeals, but the backlog in this judicial district has delayed their resolution for several years.
No appellate court case has allowed a judgment of foreclosure to enter on a tax lien while an appeal is pending, although one Superior Court case has, in effect, stayed the foreclosure action. Town of Voluntown v. Pine Valley Estates,Inc., 5 Conn. L. Rptr. 30 (September 23, 1991, Axelrod, J.).
The uncertainty of the amount of taxes due is a material issue of fact that precludes granting plaintiff's motion for summary judgment.
However, in order that this case can be moved along, this court will favorably consider a motion by either party to consolidate this foreclosure action with the tax appeal matter so that all issues can be readily decided.
Motion for summary judgment denied. CT Page 5623
Robert Satter State Judge Referee